                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

AZZ, INC. and                      )
THE CALVERT COMPANY, INC.,         )
                                   )
            Plaintiffs,            )
                                   )
     v.                            )                           CV 119-052
                                   )
SOUTHERN NUCLEAR OPERATING         )
COMPANY, INC.; GEORGIA POWER       )
COMPANY; OGLETHORPE POWER          )
CORPORATION; MUNICIPAL             )
ELECTRIC AUTHORITY OF GEORGIA;     )
THE CITY OF DALTON, GEORGIA, and   )
WECTEC GLOBAL PROJECT              )
SERVICES, INC., n/k/a STONE &      )
WEBSTER, INC.,                     )
                                   )
            Defendants.            )
                               _________

                                        ORDER
                                        _________

       The Court VACATES its prior Order dated May 10, 2019. (Doc. no. 41.) Pursuant

to the Court’s April 19, 2019 Order, (doc. no. 32), the Rule 26(f) Report shall be filed no

later than May 20, 2019.

       SO ORDERED this 10th day of May, 2019, at Augusta, Georgia.
